Mr. Justice Craig delivered the opinion of the Court: The application to amend the record of the judgment in this case at the September term, 1876, came too late. The judgment was rendered at the September term, 1875, of the circuit court, and after that term expired, as a general rule, the court had no power over the judgment except to amend it in matters of form or to correct clerical errors. State Savings Institution v. Nelson, 49 Ill. 171; Becker v. Sauter, 89 id. 596. An affidavit was filed in support of the motion for the purpose of impeaching the record of the judgment. That can not be done. After the adjournment of a term at which a judgment is rendered, its absolute verity can not be overcome or even attacked by affidavit. Humphreyville v. Culver et al. 73 Ill. 485. During the term at which a judgment or decree is rendered, the court has control over the record, and for sufficient cause appearing, may amend its judgments and decrees, or vacate and set them aside, but when the term is ended, the judgment entered and the case passes off the docket, that power ceases and an amendment of a substantial character can not be made. Cook v. Wood, 24 Ill. 295; Cairo and St. Louis Railroad Co. v. Holbrook, 72 id. 419; Church v. English, 81 id. 442. It appears from the record that at the September term, 1875, and on the 9th day of October, an order was entered by the court in these words: “ And now come the parties, by their respective attorneys, and by their agreement it is ordered by the court that this cause be and it is hereby referred to J. S. Jones, an attorney of this court, for trial.” It is contended on behalf of plaintiff in error that this order is erroneous; but it will not, however, be necessary to inquire into the validity of this order, because no one has been injured by it; and it is a familiar rule that an error that does no harm is not sufficient ground to reverse a judgment. The record fails to show that any steps were taken or proceedings had under this order, but on the other hand, after the order was made and on the 20th day of October the record does show that the parties, by agreement, waived a jury and a trial was had before the court; that the court heard all the evidence and argument of counsel and rendered a judgment in favor of the plaintiff. Now, although the order referring the cause to Jones for trial may have been made without authority, yet when the record affirmatively shows that after the order was made a trial in all respects formal was had before the court, and a proper judgment rendered by the court, we perceive no ground upon which the plaintiff in error can take any advantage of the order. It is also contended that the judgment is void. This position is, however, predicated upon the hypothesis that the case was not tried or the- judgment rendered by a court, a position not sustained by the record. So far as is shown by the record, a regular trial was had before the circuit court and a judgment in all respects formal rendered by the court. A judgment rendered in this manner can not be impeached by ex parte affidavits presented in support of a motion to vacate, entered long after the term has closed at which the judgment was rendered. As we perceive no error in the record, the judgment of the Appellate Court will be affirmed. Judgment affirmed.